            Case 7:19-cv-03797-KMK Document 12 Filed 12/05/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STA TES OF AMERICA,
                                                           DEFAULT JUDGMENT
                       Plaintiff,
                                                           19 Civ. 3797 (KMK)
       V.

ROBERTA M. CHIASCIONE,

                       Defendant.


       This action having been commenced on April 29, 2019, by the filing of a complaint and

issuance of a summons; Defendant Roberta M. Chiascione ("Defendant") having been served on

July 13, 2019, with a copy of the summons and complaint by affixing a true copy of each to the

door of Defendant's place of dwelling or abode, and on July 15, 2019, by mailing a true copy of

each to Defendant's dwelling or place of abode, in accordance with Fed. R. Civ. P. 4(e)(l) and

NY CPLR § 308(4); the time for Defendant to answer or make any motion with respect to the

complaint having expired; the Clerk of this Court having duly entered a certification of default;

and sufficient proof having been adduced that Defendant is not in the military of the United

States or an infant or incompetent person,

       NOW, upon the application of Geoffrey S. Berman, United States Attorney for the

Southern District of New York, attorney for the Plaintiff United States of America, it is hereby

       ORDERED AND ADJUDGED that Plaintiff shall have judgment against Defendant

Roberta M. Chiascione, in the total amount of $152,597.14, representing $152,214.89 in debt due

and owing to Plaintiff as of November 5, 2019, on the student loans referenced in the complaint

(including a principal amount of $149,060.13 and interest of $3,154.76), with interest thereafter

from the date of judgment as provided by law, and $382 .25 in fees for service of the summons
          Case 7:19-cv-03797-KMK Document 12 Filed 12/05/19 Page 2 of 2



and complaint.

       ORDERED AND ADJUDGED that the Clerk of this Court is directed to enter judgment

forthwith and to close the case.


Dated:~ hite Plai~ New York
      L m
           .,'tf) /) , 20 2c




Judgment entered this _ __
Day of _ _ _ _ _ , 20 _ _

Clerk of Court




                                          2
